Citation Nr: 0634501	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-21 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) effective October 5, 
2000 to June 25, 2001, and effective October 1, 2001.

3.  Entitlement to a total temporary rating for PTSD based on 
hospitalization requiring convalescence, effective September 
4, 2000 to September 20, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2001, the RO denied an evaluation in excess of 30 
percent for PTSD, effective October 1, 1994.  The RO 
continued the 30 percent rating in December 2001, but granted 
a total temporary rating based on hospitalization requiring 
convalescence, effective June 25, 2001, and a 30 percent 
rating effective October 1, 2001.  The 30 percent rating was 
confirmed in August 2002.  The veteran has indicated that he 
is not satisfied with the 30 percent rating for PTSD.  Thus, 
this issue is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

In November 2002, the RO denied service connection for 
erectile dysfunction, to include as secondary to diabetes 
mellitus.  The veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO in August 
2006.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction.

In May 2001, the RO denied a total temporary rating for PTSD 
for hospitalization requiring convalescence from September 4, 
2000 to September 20, 2000.  The veteran filed a timely 
notice of disagreement with this rating decision, but was not 
provided a Statement of the Case, pertaining to the total 
temporary rating claim.  Therefore, this issue is remanded to 
the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran appealed the June 2005 denial of entitlement to a 
total disability rating for compensation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  Given the grant of a total schedular 
disability rating for PTSD, as discussed below, the veteran's 
claim for entitlement to TDIU is rendered moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99, 64 Fed. 
Reg. 52375 (1999). 

The issues of a total temporary rating for PTSD for 
hospitalization requiring convalescence from September 4, 
2000 to September 20, 2000 and service connection for 
erectile dysfunction, to include as secondary to diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran submitted a written statement in August 2006, 
withdrawing the issue of service connection for foot fungus.

2.  Effective October 5, 2000 to June 25, 2001 and effective 
October 1, 2001, the veteran's PTSD is manifested by 
complaints of audio hallucinations, problems with memory, 
sleep impairment, suicidal and homicidal ideation, and social 
withdrawal, mistrust of people, and objective findings of 
depression, anxiety, outbursts of anger, severe impairment in 
employment, and a GAF scores ranging from 30 to 60.



CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for foot fungus. 38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. § 20.204 (2006).

2.  Resolving all doubt, the criteria for a 100 percent 
evaluation for PTSD have been met effective October 5, 2000 
to June 25, 2001 and effective October 1, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2006).  Except for 
appeals withdrawn on record at a hearing, appeal withdrawals 
must be in writing. 38 C.F.R. § 20.204 (b).

Here, the veteran submitted a written statement in August 
2006 that he was withdrawing the issue of service connection 
for foot fungus.  Accordingly, the Board does not have 
jurisdiction to review this appeal and this claim is 
dismissed.

PTSD

The RO originally granted service connection for PTSD in May 
1988, assigning a 10 percent rating effective February 27, 
1987.  In December 1988, the RO assigned a temporary 100 
percent rating based on convalescence, effective September 7, 
1987, and a 10 percent rating, effective November 1, 1987.  
The RO granted an increased rating of 30 percent for PTSD in 
January 1995, effective October 1, 1994.  This rating was 
confirmed in February 1997.  

The RO treated a VA medical record dated on October 5, 2000 
as an informal increased rating claim for PTSD.  See 
38 C.F.R. § 3.157.  The veteran testified at the RO hearing 
that he had suicidal and homicidal ideation, anger, and loss 
of memory.  At the Board hearing, he testified that he had 
problems with authority and was unable to work and that he 
socially isolated himself from family and friends because of 
his PTSD.  In sum, the veteran contends that the level of his 
PTSD is higher than warranted by a 30 percent rating.  

The RO denied the increased rating claim in May 2001.  In 
December 2001, the RO assigned a temporary total rating based 
on convalescence, effective June 25, 2001, and a 30 percent 
rating, effective October 1, 2001.  The 30 percent rating was 
confirmed in August 2002.  The veteran has indicated that he 
is not satisfied with the 30 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An October 5, 2000 VA medical record shows the veteran was 
admitted for treatment of alcohol and cocaine dependence.  
Psychiatric examination showed the veteran reported 
experiencing psychological or emotional problems during the 
past 30 days or in his lifetime, including serious 
depression, anxiety and tension, hallucinations, trouble 
understanding, concentrating, or remembering, and trouble 
controlling violent behavior.  The veteran stated that he had 
been having flashbacks, uncontrollable anger, and felt he had 
to hurt someone.  He also reportedly played with his guns and 
found himself setting up booby traps around his backyard and 
in his house by his door.  He denied that there were any 
bombs in the booby traps.  He stated that he used to go to 
the target range to relieve stress, but had not been in two 
years.  He indicated that he had shot holes in his house in 
the plaster and one accidentally in the floor and that this 
made him feel better.  He reportedly had nightmares, 
intrusive thoughts, and saw burned up bodies; sometimes he 
actually could smell them.  When severely depressed, he had 
no energy and would just stay home and watch television 
without the ability to concentrate or eat, and sometimes 
cleaned his weapons.  Within the past month, he was found 
wandering around in the rain and the police took him into the 
hospital.  He most recently considered suicide when he was 
being admitted; this was the only time he had a plan.  The 
examiner noted anxiety and tension related to Vietnam and 
symptoms of PTSD.  The veteran reportedly had trouble 
controlling violent behavior; it was noted that he had two 
divorces due to domestic violence.  He was hospitalized until 
November 13, 2000 and was considered medically stable on 
discharge, at which time he was advised on his day-to-day 
medical needs.  His GAF score range was from 30 to 45.

A February 2001 VA primary care physician note shows the 
veteran was depressed and stopped working in 1995.

A March 2001 VA consultation report shows the veteran had 
been off his medication for four months and was depressed, 
not sleeping or eating, and just laid around all day watching 
television.  He reportedly never slept longer than 20 to 30 
minutes at a time.  He denied suicidal or homicidal ideation 
at present.  He indicated that he still heard voices telling 
him to hurt others, but had learned to distract himself, and 
stayed to himself.

A later March 2001 VA mental health report shows the veteran 
was referred for adjustment of his medication and reported 
feeling tired, irritable, and that he was not sleeping.  He 
had complaints of audio hallucinations, but stated that he 
had learned to ignore the voices.  He did not have suicidal 
or homicidal ideation and denied any nightmares or 
flashbacks.  His axis I diagnosis was PTSD and history of 
cocaine and alcohol dependence in remission.  His GAF score 
was 60.

In April 2001, a VA anxiety-addiction severity index report 
shows the veteran reported experiencing in the past 30 days 
or during his lifetime, serious depression, anxiety or 
tension, hallucinations, trouble understanding, concentrating 
or remembering, and trouble controlling violent behavior.  He 
reported suicidal ideation, but not in the past 30 days.  The 
veteran was referred for an assessment of cultural and 
spiritual beliefs and was hostile but cooperative.  He 
indicated that he would be willing to attend group therapy, 
but the examiner found that given his level of anger and 
mistrust, he likely would be disruptive in a group setting.

A May 2001 VA psychiatric evaluation shows the veteran had 
five prior psychiatric admissions, most of them due to 
substance use, depression, and suicidal ideation.  The 
veteran reported that when he used drugs he experienced 
visual/auditory hallucinations and paranoid ideation.  On 
mental status examination, he was guarded and irritable in 
the initial interaction.  He had no abnormal movement; his 
speech was monotonous and his mood was down.  His thought-
process was goal-directed and coherent; he denied any audio 
and visual hallucinations or suicidal and homicidal ideation.  
He was alert and oriented to time, place, and person and his 
memory was fair.  His insight and judgment were limited.  The 
axis I diagnosis was PTSD, polysubstance dependence with more 
recent, cocaine dependence, in remission, and alcohol 
dependence, in remission.  His GAF score was 45.

A March 2002 VA examination report shows the veteran stated 
his psychiatric symptoms seemed to be getting worse, 
including violence, isolation, depression, and hearing voices 
in his nightmares.  He reportedly had been charged multiple 
times for driving under the influence, shooting, disorderly 
conduct, and resisting arrest.  When asked why he was not 
working at this time, he stated that he did not like being 
around people and that he did not go out.  He indicated that 
his last violent episode was at the inpatient unit at the VA 
hospital when he cursed at the mental health therapist.  
Mental status examination showed the veteran was irritable 
and guarded.  His thoughts were relatively goal-directed.  
His speech was not pressured, but his affect was notably 
angry.  In terms of suicidal or homicidal ideation, he stated 
that it stayed on his mind to do something to somebody else 
to make him feel better.  He indicated that his wife and 
daughters maintained his activities of daily living because 
he did not feel like getting up.  When conducting the memory 
tests, the veteran reportedly became intensely irritable and 
started to curse and abruptly left the examination.  The 
examiner thus noted that there was no specific conclusion 
able to be arrived at regarding the veteran's PTSD.

A September 2002 VA medical record notes that the veteran was 
hostile and irritable.  He refused any further examination 
and left the examination room.

In October 2002, a VA medical record shows the veteran was 
awake, alert, casually dressed and groomed, upset, and had 
good eye contact.  His speech was mildly pressured and his 
activity was increased.  His mood was irritable and his 
affect was congruent with his mood.  His thought process was 
goal-directed with no looseness of associations, or flight of 
ideas.  His thought content had no audio-visual 
hallucinations, or paranoia.  His memory was intact; he was 
alert and oriented; and his insight and judgment were fair.  
The axis I assessment was PTSD and alcohol and nicotine 
dependence in full-sustained remission.  The GAF score was 
52.

An April 2003 VA medical record shows the veteran had 
complaints of frequent nightmares about war, which prevented 
him from going back to sleep and made him angry.  He also 
stated that he was forgetful.  He noted that he went back to 
taking medication and indicated that he heard voices a couple 
of times, when the wounded were calling to him.  He stated 
that he was not depressed and denied any suicidal or 
homicidal ideation.  The examiner noted that the veteran 
looked somewhat depressed and that he had been sober from 
drugs, alcohol, and tobacco since October 2000.  On 
examination, the veteran was awake, alert, casually dressed 
and groomed, upset, and had good eye contact.  His speech was 
at a low volume and monotonous.  His activity was decreased 
and mood depressed.  His affect was restricted and consistent 
with mood.  The GAF score was 48.

A May 2003 VA medical record shows the veteran was sleeping 
better, but still had frequent nightmares.  He also still 
heard voices of the wounded calling to him a couple of times.  
He stated that he was feeling more vibrant and was sleeping 
better, but still had nightmares.  His mood and affect were 
much improved; he was more engaging and pleasant.  He was 
compliant with medications and continued to remain sober.  
His depression symptoms were in better control.  He denied 
any suicidal or homicidal ideation and the examiner stated 
that he looked better.  On examination, the veteran was 
awake, alert, casually dressed and groomed, upset, and had 
good eye contact.  His speech was more animated and his 
activity was normal.  His mood was euthymic and his affect 
was congruent with mood, but restricted.  The GAF score was 
56.

A July 2003 VA medical record shows the veteran reported that 
nightmares bothered him.  He indicated that he was not 
depressed, but "pissed off" because of nightmares.  He 
noted that he was taking medication regularly and did not 
hear voices now.  On examination, the veteran was less 
interested in engaging; he was upset about his nightmare.  He 
was casually dressed and groomed and had reduced eye contact.  
His speech was low and monotonous.  His activity was 
decreased; and his mood was depressed and irritable.  His 
affect was restricted and congruent with his mood.  The GAF 
score was 48.

In August 2003, a letter from a VA nurse and staff 
psychologist notes the veteran regularly attended group and 
individual therapy and currently was taking medication as 
prescribed.  Despite this, he continued to experience much 
difficulty in interpersonal relationships.  His tremendous 
difficulty in trusting others was noted to be a serious 
barrier to forming mutually satisfying relationships with 
others.  He also continued to have problems managing his 
anger, and sometimes became quite angry without apparent 
precipitants, often abruptly leaving the situation.  His 
difficulty with anger management and trust was found to 
continue to prohibit him from establishing employment.  

A January 2004 VA mental health treatment plan notes a GAF 
score of 44.  A February 2004 VA therapy note shows 
complaints of lots of nightmares.  Objectively, the veteran 
was anxious and depressed with congruent affect.  His thought 
process was goal-directed and content was normal.  He denied 
suicidal and homicidal ideation.  His speech was of normal 
rate and rhythm.  He had intermittent eye contact and 
continued sobriety.  He had some insight and his judgment was 
pretty good.

A July 2004 VA examination report shows the veteran did not 
endorse psychosis or suicidal or homicidal ideation but did 
endorse a notable degree of impairment in terms of sleep 
difficulty and irritability, and also displayed a notable 
degree of physiological and psychological reactivity while 
describing his military experiences.  The veteran indicated 
that he did not feel close to others and endorsed a notably 
decreased degree of interest in significant activities.  He 
displayed a very restricted range of affect and was not 
hopeful of his future.  He also was hypervigilant and had an 
exaggerated startle response, as well as difficulty with 
concentration.  He objectively had some difficulty recalling 
President Clinton, indicating Carter, then Reagan as 
preceding the current President Bush.  The GAF score was 55.  
Based on the medical records, the examiner found that it 
would be expected that the veteran would experience a notable 
degree of impact on his social and occupational functioning 
secondary to symptoms of PTSD.  The veteran had a history of 
polysubstance dependence, which the veteran acknowledged 
might have some degree of impact on his social interaction, 
as he stated that essentially all of the people that he knew 
outside of his family used drugs.  The examiner found, 
however, that even if the veteran would attempt social 
interaction outside of his family, his PTSD symptoms would be 
expected to have a notable degree of impact.  The veteran 
noted a history of being assigned a payee, which stopped in 
2002.  He reportedly was able to maintain his bills on an up-
to-date basis and denied any credit or financial difficulty.  
The examiner found that the veteran's insight and judgment 
were intact to the degree to render him capable of managing 
his finances.

A July 2004 VA psychiatrist note shows the veteran was 
guarded, reluctant, and irritable in initial interaction.  He 
had no abnormal movement and his speech was monotonous.  His 
mood was down and his affect blunted.  His thought-process 
was goal-directed and coherent.  He denied audio/visual 
hallucinations or suicidal and homicidal ideations.  He was 
alert and oriented to time, place, and person, and memory for 
immediate, recent, and remote was fair, only one mistake.  
His insight and judgment were limited.  The GAF score was 45.  
On a separate diagnostic summary, a GAF score of 43 was 
noted.  

In September 2004, a VA group therapy note shows the veteran 
spoke of only being able to stay at family gatherings a few 
minutes before needing to leave due to anxiety.  He then 
became angry if someone questioned his need to leave.  He 
indicated that his apartment was the only place he felt safe.

A June 2005 VA psychiatric note shows a GAF score of 41.  The 
veteran reportedly was feeling more irritable and depressed.  
His sleep problems were about the same.  

A February 2006 VA group note shows a recent bout of 
increased depression.  The veteran stated that he did not get 
out of bed or answer the telephone.  An April 2006 VA group 
note shows the veteran reported feeling depressed for the 
past two weeks, with tears streaming down his face for no 
reason.  He frequently did not answer the phone or eat, and 
forgot to take his medicine, staying in bed most of the day.  
He denied any current suicidal ideation but had suicidal 
ideation earlier in the week, with no plan.  A July 2006 VA 
individual note shows the veteran's mood was anxious and 
depressed with a congruent affect.  His thought process was 
goal-directed.  He was not sleeping and felt tired.  His 
speech was slurred from one of his medications.

An August 2006 VA individual note shows the veteran was 
anxious, tense, and angry, but collaborative.  He had no 
suicidal or homicidal ideation.  He had some depression; he 
was more anxious and tense.  His GAF score was 47.  A 
separate individual note shows a diagnosis of schizoaffective 
disorder.

The veteran's PTSD currently is rated as 30 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  A 30 
percent evaluation is warranted for PTSD which is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

As previously shown, VA medical records dated from October 
2000 to May 2001 and March 2002 to present show complaints of 
audio hallucinations, problems with memory, sleep impairment, 
suicidal and homicidal ideation, and social withdrawal, and 
objective findings of depression, anxiety, outbursts of 
anger, and severe impairment in employment.  The veteran does 
not meet all the criteria for a 100 percent rating, as the 
evidence does not show grossly inappropriate behavior, 
inability to maintain minimal personal hygiene, or 
disorientation to time or place.  The veteran's symptoms also 
were not present at every examination, particularly audio 
hallucinations and suicidal and homicidal ideation.  VA 
regulations require, however, that evaluation of disability 
from mental disorders be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  See 38 C.F.R. 
§ 4.126(a).  The frequency, severity, and duration of 
psychiatric symptoms, the length of remissions and the 
veteran's capacity for adjustment during periods of remission 
must be considered. Id.  As a whole, the medical evidence 
shows that the veteran's mental disorder, even during times 
when not all of his symptoms were present, is severe enough 
to be considered totally socially and occupationally 
disabling.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school.)  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Although the GAF score does not fit neatly into 
the rating criteria, the Board is under an obligation to 
review all the evidence of record.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  

Overall, these findings, along with the aforementioned 
findings, are in favor of, or at least equibalanced in terms 
of determining whether a total disability rating is 
warranted.  As such, the benefit-of-the-doubt applies in 
favor of the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  Accordingly, the Board finds that the veteran's 
disability picture more closely approximates the criteria for 
a 100 percent rating for PTSD; and claim for benefits is 
granted.  See 38 C.F.R. § 4.7.

The Board has considered the veteran's increased rating claim 
for PTSD with respect to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002), including 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Given the favorable outcome, as noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the rules and payment of monetary benefits.


REMAND

An October 2002 VA examiner found that the erectile 
dysfunction pre-dated the diabetes mellitus, but did not give 
an opinion on whether the erectile dysfunction was aggravated 
by diabetes mellitus.  A March 2002 VA examination report 
also suggests that the erectile dysfunction was aggravated by 
medication the veteran took for service-connected PTSD.  The 
veteran stated that one of the medications he took for his 
psychiatric symptoms "takes your sex drive away."  Under 
the duty to assist provisions, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that 
another medical examination is necessary.   

The veteran also was not provided a notice letter, pertinent 
to his service connection claim for erectile dysfunction, to 
include as secondary to service-connected disabilities.  
Thus, the RO should provide a notice letter, including the 
new provisions under the duty to notify, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  

In May 2001, the RO denied a total temporary rating for PTSD 
for hospitalization requiring convalescence from September 4, 
2000 to September 20, 2000.  The veteran filed a timely 
notice of disagreement with this rating decision in September 
2001.  The RO has not issued a Statement of the Case or 
Supplemental Statement of the Case, addressing this issue. 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  Specifically, the 
veteran must be informed of (1) the 
information and evidence not of record 
that is necessary to substantiate service 
connection claim for erectile dysfunction,  
secondary to service-connected 
disabilities and the claim for a total 
temporary rating for PTSD based on 
convalescence from September 4, 2000 to 
September 20, 2000, (2) the information 
and evidence that VA will seek to provide, 
(3) the information and evidence that the 
veteran is expected to provide, and be 
requested to (4) provide any evidence in 
his possession that pertains to the claim.  
The veteran also must be informed of the 
additional elements, including (5) the 
criteria for assigning degrees of 
disability ratings, and (6) the criteria 
for assigning effective dates for the 
award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the veteran must be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, 38 U.S.C. §§ 5109B, 7112.  All VCAA 
requirements must be contained in one 
letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

2.  After completion of #1, schedule the 
veteran for a VA examination to determine 
the nature, etiology, severity, and date 
of onset of his current erectile 
dysfunction.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should provide an opinion as 
to whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current erectile dysfunction was 
aggravated beyond the natural progress of 
the disease by his diabetes mellitus or 
his PTSD.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

3.  The RO should issue a Statement of the 
Case to the veteran and his 
representative, addressing its denial of a 
total temporary rating for PTSD for 
hospitalization requiring convalescence 
from September 4, 2000 to September 20, 
2000.  The Statement of the Case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal.  See 38 
C.F.R. § 20.302(b) (2006).  Thereafter, if 
an appeal has been perfected, these issues 
should be returned to the Board.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claims for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


